DETAILED ACTION
This action is responsive to the application No.15/778,159 filed on 05/22/2018.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments received on 07/31/2020 in which claims 1, 21-22 and 24, claims 1, 21-22 and 24 are independent claims. Claims 2, 4, 11-13, 15-20 and 25 have been cancelled. Claims 1, 3, 5-10, 14 and 21-24 have been examined and are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by MANIPATRUNI (US 2018/0158588 A1; hereinafter ‘Manipatruni’), in view of BRAGANCA (US 2017/0117323 A1; hereinafter ‘Braganca’).

Regarding independent claim 1, Manipatruni’s Fig. 1A-1C discloses a spin current magnetization rotational element comprising:
a first ferromagnetic metal layer (free magnet, Fig. 1A and 1B, [0016 and 0063]) configured for a direction of magnetization to be changed (Note: free magnet has the 
a spin-orbit torque wiring (122/123a/123b, see Fig. 1B, [0018]) extending in a direction intersecting a lamination direction (see Fig. 1B) of the first ferromagnetic metal layer (free magnet, Fig. 1A and 1B) and bonded to the first ferromagnetic metal layer (see, Fig. 1B) the spin-orbit torque wiring (122/123a/123b, see Fig. 1B) including:
a spin current generating part (122 (SHE Interconnect or electrode), see Fig. 1B, [0018]) made of a material generating a spin current (SHE Interconnect 122 (or the write electrode) is made of one or more of (3-Tantalum (.beta.-Ta), Ta, .beta.-Tungsten (.beta.-W), W, Pt, Copper (Cu) doped with elements such as Iridium, Bismuth, [0020], Note: see in light application specification [0020]);
one or two low resistance parts (123a/123b, see Fig. 1B, [0020]) made of a material having lower electrical resistance (i.e., SHE Interconnect 122 transitions into high conductivity non-magnetic metal(s) 123a/b to reduce the resistance of SHE Interconnect 122. The non-magnetic metal(s) 123a/b are formed from one or more of: Cu, Co, .alpha.-Ta, Al, CuSi, or NiSi, [0020], Note: see in light application specification [0133]) than electrical resistance of the spin current generating part (122, see Fig. 1B, [0020], Note: see in light application specification [0020 and 0132]), the low resistance parts (123a/123b) being configured to be disposed to have the spin current generating part (122) interposed therebetween in a direction in which a current flows (I.sub.w, see Fig. 1B, [0024]); and
a narrow portion (i.e., where is the region of layer 122 has been form, see Fig. 1B), at least a part of the narrow portion constituting a junction (see Fig. 1B) to the first 
Manipatruni does not explicitly disclose
the narrow portion having a thickness smaller than a thickness of a portion of the spin-orbit torque wiring other than the narrow portion.
Braganca’s Fig. 2 discloses the narrow portion (202, see Fig. 2) having a thickness (thickness W of portion 202, see Fig. 2, [0027]) smaller than a thickness (thickness “W.sub.1”, see Fig. 2, [0027]) of a portion (204, see Fig. 2) of the spin-orbit torque wiring (SOT-MRAM chip architecture may include a plurality of leads 102, each may be attached to the plurality of memory cells 104, [0023]) other than the narrow portion (202).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Braganca to teachings of Manipatruni such as applied the in the spin-orbit torque includes the lead 102 having the narrow portion 202 has a thickness at least smaller than a thickness of a portion 204 other than the narrow portion (Braganca Fig. 2) of Braganca to modified SHE Interconnect 122 of SOT -MRAM memory cell (Manipatruni Fig. 1A-1B) of Manipatruni. One of ordinary skill in the art would have been motivated to make this modification in order to provide the smaller width W of the first portions 202 coupled to the memory cells 104 increases the torque acting on the memory cells 104 due to increased current density. The larger width W.sub.1 of the second portions 204 reduces the electrical resistivity of the second portions 204, which leads to an overall reduced electrical resistivity of the lead 102. As a 
Regarding claim 3, Manipatruni’s Fig. 1A-1C discloses the spin current magnetization rotational element according to claim 1, wherein 
wherein the spin current generating part (122) is at least a part (see Fig. 1B) of the narrow portion (i.e., where is the region of layer 122 has been form, see Fig. 122). 
Regarding claim 5, Manipatruni in view of Braganca disclose the spin current magnetization rotational element according to claim 1, wherein, 
in the spin-orbit torque wiring (the part of lead 102, see Fig. 2, Braganca), the narrow portion (202) has a width (W, see Fig. 2) at least smaller than a width (W.sub.1, see Fig. 2) of a portion (204) other than the narrow portion in the plan view (Fig. 2 shown the plan view of SOT) from the lamination direction (see Fig. 2).
Regarding claim 6, Manipatruni’s Fig. 1A-1C discloses the spin current magnetization rotational element according to claim 1, wherein 
the spin-orbit torque wiring (122/123a/123b, see Fig. 1B, [0018]) is disposed to cover the first ferromagnetic metal layer free magnet, Fig. 1A and 1B) in the plan view from the lamination direction (perpendicular direction, see Fig. 1B).
Regarding claim 7, Manipatruni’s Fig. 1A-1C discloses the spin current magnetization rotational element according to claim 1, wherein 

Regarding claim 9, Manipatruni’s Fig. 1A-1C discloses a magnetoresistance effect element comprising:
the spin current magnetization rotational element (Fig. 1B) according to claim 1;
a second ferromagnetic metal layer (Fixed Magnet, Fig. 1B, [0016 and 0063]) in which a magnetization direction is fixed (represent here by single-pointing arrow, see Fig. 1B); and
a nonmagnetic layer (a tunneling dielectric (e.g., MgO), [0016]) interposed between the first ferromagnetic metal layer (Free Maqnet, Fig. 1B) and the second ferromagnetic metal layer (Fixed Magnet, Fig. 1B).
Regarding claim 10, Manipatruni’s Fig. 1A-1C discloses a magnetic memory (MRAM, Fig. 1A) comprising a plurality of the magnetic resistance effect elements (see Fig. 1B) according to claim 9.
Regarding claim 14, Manipatruni in view of Braganca disclose the spin current magnetization rotational element according to claim 3, wherein, 
in the spin-orbit torque wiring (the part of lead 102, see Fig. 2, Braganca), the narrow portion (202) has a width (W, see Fig. 2) at least smaller than a width (W.sub.1, see Fig. 2) of a portion (204) other than the narrow portion in the plan view (Fig. 2 shown the plan view of SOT) from the lamination direction (see Fig. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by MANIPATRUNI (US 2018/0158588 A1; hereinafter ‘Manipatruni’), in view of BRAGANCA (US 2017/0117323 A1; hereinafter ‘Braganca’), and further in view of Yi (US 9,218,864 B1; hereinafter ‘Yi’).
Regarding claim 8, Manipatruni in view of Braganca disclose the spin current magnetization rotational element according to claim 1, but does not teach further comprising 
an insulating layer that is bonded to a face on a side opposite to a face of the spin-orbit torque wiring bonded to the fist ferromagnetic metal layer.
Yi’s Fig. 2F teaches an insulating layer (2506, col 11, lines 52-67) that is bonded to a face (see Fig. 2F) on a side opposite to a face (see Fig. 2F) of the spin-orbit torque wiring (2505/2513, Fig. 2F) bonded to the fist ferromagnetic metal layer (magnetic stability of the storage layer 2504, col 11 and 12 lines 52-67 and 1-44).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Yi to teachings of Manipatruni such as applied the an insulating layer that is bonded to a face on a side opposite to a face of the spin-orbit torque wiring bonded to the fist ferromagnetic metal layer (Yi Fig. 2F) of Yi to the SOT-MRAM memory cell (Manipatruni Fig. 1B) of Manipatruni. One of ordinary skill in the art would have been motivated to make this modification in order to isolation the electrical current between the magnetic stabilization layer 2507 and the current lead 2505.
Allowable Subject Matter
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding independent claim 21: the prior art didn’t suggest or teach the claimed invention with “wherein the spin current generating part has recessed parts disposed on each side of the spin current generating part in the direction in which the current flows, and the two low resistance parts, and
the each low resistance part is fit into each recessed part of the spin current generating part.” in combination with the other elements of the claim.  
Regarding independent claim 22: the prior art didn’t suggest or teach the claimed invention with “wherein a length of the spin current generating part is smaller than a length of the first ferromagnetic metal layer in the direction in which the current flows.” in combination with the other elements of the claim.  
Regarding independent claim 24: the prior art didn’t suggest or teach the claimed invention with “wherein the spin-orbit torque wiring includes two low resistance parts having a recessed part disposed on one side of the low resistance part, and
each side of the spin current generating part is fit into the each recessed part of the low resistance parts.” in combination with the other elements of the claim.  
Dependent claim 23 is allowed by virtue of their dependency.
The closest prior art MANIPATRUNI (US 2018/0158588 A1), in view of BRAGANCA (US 2017/0117323 A1), and Yi (US 9,218,864 B1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 
Response to Arguments

Applicant’s arguments with respect to claims 1, 3, 5-10, 14 and 21-24 have been considered but are moot, see new ground rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/LONG  LE/
Examiner, Art Unit 2815